Exhibit 10.3

 

COMPENSATION REIMBURSEMENT AGREEMENT

 

This Compensation Reimbursement Agreement (this “Agreement”) is made as of the
31st day of October, 2005, but is effective as of the Transaction Closing Date
(as defined hereinbelow) by and between Sabine Production Operating, LLC, a
Texas limited liability company (“Sabine”), and Cano Petroleum, Inc., a Delaware
corporation (“Cano”).

 

RECITALS

 

WHEREAS, Cano and Sabine Production Partners, LP (the “Company”) are parties to
that certain Omnibus Agreement entered into as of November 4, 2005, but
effective as of the Transaction Closing Date (the “Omnibus Agreement”) which
contemplates the parties entering into this Agreement.  “Transaction Closing
Date” means the date on which the Company completes the acquisition of assets of
Sabine Royalty Trust as described in the Company’s Registration Statement
No. 333-1273203 on Form S-4 filed with the Securities and Exchange Commission;

 

WHEREAS, S. Jeffrey Johnson (“Johnson”) and Thomas D. Cochrane (“Cochrane”)
(Johnson and Cochrane may hereinafter be referred to herein collectively as
“Employees” and individually as an “Employee”) are officers and employees of
Cano under the terms of their respective employment agreements with Cano (as
such employment agreements may be amended, modified or replaced, the “Cano
Employment Agreements”);

 

WHEREAS, upon the request of and with the consent and approval of the Board of
Directors of Cano, Johnson and Cochrane have agreed to become a member of the
Office of Chief Executive and Vice President, Engineering, respectively, of
Sabine;

 

WHEREAS, Employees, Sabine and Cano anticipate that Employees will devote a
portion of their time and effort in the performance of their obligations to
Sabine;

 

WHEREAS, to induce Cano to allow Employees to devote such time and effort to
Sabine, Sabine has offered to reimburse Cano, up to a maximum annualized amount
of $85,000 for the services of Cochrane and $110,000 for the services of
Johnson, for a portion of the salary that Cano extends to such Employees
pursuant to the Cano Employment Agreements (the “Cano Employee Compensation”);
and

 

WHEREAS, the parties wish to memorialize their agreement with respect to
Sabine’s reimbursement to Cano of the Cano Employee Compensation.

 

NOW, THEREFORE, in consideration of the premises and of other good and valuable
consideration, the receipt and sufficiency of which the parties hereby
acknowledge, Sabine and Cano hereby agree as follows:

 

1.             (a) Subject to the limitations established in Paragraph 1(b) and
the exception established in Paragraph 1(c) , by the tenth business day of each
month during the term of this Agreement, Sabine will reimburse Cano for the
Sabine Portion of the Cano Employee Compensation for each Employee applicable to
the immediately preceding month. The “Sabine Portion” shall mean:

 

(i) with respect to Johnson, an amount calculated by multiplying (x) $9,167.00
(being one-twelveth of $110,000), times (y) a fraction, the numerator of which
is the number of hours devoted by Johnson during such immediately preceding
month on business of

 

--------------------------------------------------------------------------------


 

Sabine and the denominator of which is the amount calculated by dividing (I) the
aggregate number of hours devoted by the members of the Office of Chief
Executive of Sabine other than Johnson during such immediately-preceding month
on the business of Sabine by (II) the number of members of the Office of Chief
Executive minus one; and

 

(ii) with respect to Cochrane, an amount calculated by multiplying (x) Seventy
and No/Dollars ($70.00) (which the parties hereto agree to use as representing
the hourly value of his services based upon his Cano Employee Compensation as of
the date of this Agreement), times (y) the number of hours devoted by Cochrane
during such immediately-preceding month on the business of Sabine.

 

(b) The aggregate amounts which Sabine shall be required to reimburse to Cano
during any consecutive twelve-month period shall not exceed $85,000 for the
services of Cochrane and $110,000 for the services of Johnson.

 

(c)  Sabine shall not be obligated to reimburse Cano for any amount for such
Employees for which Cano is reimbursed by the Company pursuant to the Omnibus
Agreement.

 

2.             This Agreement shall continue in full force and effect as to a
particular Employee until the earliest of (a) the date two years from the
Transaction Closing Date, (b) the date that Employee’s employment by Cano
terminates for any reason, (c) the date that Employee ceases to be an officer of
Sabine, and (d) December 31, 2006 in the event the Transaction Closing Date has
not occurred.  Additionally, this Agreement shall terminate upon the termination
of this Agreement as to both Employees pursuant to the immediately preceding
sentence.  Upon any such termination, Sabine shall pay to Cano any accrued but
unpaid Sabine Portion of the Cano Employee Compensation through the date of
termination.  Sabine and Cano expressly acknowledge and agree that the Cano
Employee Compensation does not, and shall not be deemed to, include any
severance or other similar payments that may be due to an Employee upon his
termination as a Cano employee.

 

3.             This Agreement represents the entire agreement and understanding
of Sabine and Cano with respect to the subject matter hereof and supersedes any
and all prior or contemporaneous agreements or understandings with respect
thereto.

 

4.             This Agreement may be amended only by a writing executed by both
Cano and Sabine.

 

5.             This Agreement may be executed in one or more counterparts and
delivered by facsimile, each of which shall be an original and all of which
taken together shall constitute one and the same instrument.

 

6.             This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Texas without regard to any conflicts
of laws provisions which would apply the law of another jurisdiction.

 

7.             This Agreement may not be assigned in whole or in part without
the written consent of the non-assigning party, which consent may be withheld
for any reason.  This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.

 

8.             If any provision of this Agreement is held invalid or
unenforceable, the remaining provisions of this Agreement shall not be affected
thereby.  No failure or delay by

 

--------------------------------------------------------------------------------


 

any party in exercising any right hereunder will operate as a waiver thereof.

 

IN WITNESS WHEREOF, the parties have entered into this Compensation
Reimbursement Agreement as of the date first above written, but effective as set
forth above.

 

 

 

SABINE PRODUCTION OPERATING, LLC

 

 

 

 

 

 

 

By:

       /s/ Gerald W. Haddock

 

 

       Gerald W. Haddock, Chairman

 

 

 

 

 

 

 

CANO PETROLEUM, INC.

 

 

 

By:

      S. Jeffrey Johnson

 

Title:

   President

 

--------------------------------------------------------------------------------